The appeal was dismissed at a former day of this court on account of a defective record. The record having been perfected, the case is now properly before the court for disposition.
We find three bills of exceptions. Each of them relate to the objection to the testimony of the officers upon the ground that the information conveyed was inadmissible under the statute excluding testimony acquired through an illegal search. See Art. 727a, C. C. P. *Page 470 
As we understand the record, the appellant stopped his automobile at a point near some boarding cars in which some Mexican railway hands were living. One Williams was with the appellant and both got out of the car. The sheriff and his deputy had gone to the point for the purpose of watching them. They observed the appellant and the Mexicans around the automobile and also going back and forth to the boarding cars, making a good many trips. The appellant and Williams were seen to leave the car, Williams having a sack and the appellant eight bottles in his pockets, some of which were exposed to view and some of them were in his hands. He was arrested and the bottles were found to contain whiskey.
A felony committed in the presence and view of an officer justifies the arrest of the offender without a warrant. Arts. 212, 213, C. C. P., 1925; Hodges v. State, 6 Tex.Crim. App. 620, and other cases collated in Branch's Ann. Tex. P. C., Sec. 1979; Crippen v. State, 80 Tex.Crim. Rep.. It is not to be understood that an arrest may be made on mere suspicion. Art. 1, Sec. 9 of the constitution inhibits this. See Lacy v. State, 7 Tex.Crim. App. 411; Odenthal v. State, 290 S.W. 743.
In the present case there seems to have been more than a mere suspicion. There was probable cause to warrant the belief by the officers that the bottles contained whiskey or intoxicating liquor. They apparently were warranted under the facts in making the arrest upon the ground that an offense had been committed in their presence. Having made a legal arrest, they were privileged to search. See Agnello v. U.S., 269 U.S. 20, 70 Law Ed. 145; Samino v. State, 83 Tex.Crim. Rep.; Harper v. State, 84 Tex.Crim. Rep.; Jones v. State, 85 Tex. Crim. 538. In our judgment the facts in the present case do not bring it within the purview of Art. 727a, supra. See Battle v. State, 290 S.W. 762.
The judgment is affirmed.
Affirmed. *Page 471